Case 2:20-cr-00034-TSK-MJA Document 93 Filed 09/01/21 Page 1 of 5 PageID #: 262



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                    Plaintiff,

       v.                                      Crim. Action No.: 2:20CR34-3
                                                             (Judge Kleeh)

 BRYAN EDWARD SUMMERTON,

                    Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 88],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On August 13, 2021, the Defendant, Bryan Edward Summerton

 (“Summerton”),      appeared       before   United   States   Magistrate   Judge

 Michael J. Aloi and moved for permission to enter a plea of GUILTY

 to Count Five of the Indictment, charging him with Possession of

 a Firearm in Furtherance of a Drug Crime, in violation of Title

 18, United States Code, Sections 924(c)(1)(A). Summerton stated

 that he understood that the magistrate judge is not a United States

 District Judge, and Summerton consented to pleading before the

 magistrate judge.        This Court referred Summerton’s plea of guilty

 to the magistrate judge for the purpose of administering the

 allocution, pursuant to Federal Rule of Criminal Procedure 11,

 making     a   finding   as   to    whether   the    plea   was   knowingly   and

 voluntarily entered, and recommending to this Court whether the

 plea should be accepted.
Case 2:20-cr-00034-TSK-MJA Document 93 Filed 09/01/21 Page 2 of 5 PageID #: 263



 USA v. SUMMERTON                                                 2:20CR34-3
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 88],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Summerton’s statements during the plea hearing,

 and the Government’s proffer establishing that an independent

 factual basis for the plea existed, the magistrate judge found

 that Summerton was competent to enter a plea, that the plea was

 freely and voluntarily given, that Summerton was aware of the

 nature of the charges against him and the consequences of his plea,

 and that a factual basis existed for the tendered plea.                  The

 magistrate judge issued a Report and Recommendation Concerning

 Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 88] finding a

 factual basis for the plea and recommending that this Court accept

 Summerton’s plea of guilty to Count Five of the Indictment.

       The magistrate judge remanded Defendant to the custody of the

 United States Marshals Service.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.           Neither Summerton nor

 the Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 88], provisionally ACCEPTS Summerton’s guilty plea, and

                                       2
Case 2:20-cr-00034-TSK-MJA Document 93 Filed 09/01/21 Page 3 of 5 PageID #: 264



 USA v. SUMMERTON                                                       2:20CR34-3
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 88],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 ADJUDGES him GUILTY of the crime charged in Count Five of the

 Indictment.

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The   Probation   Officer     shall   undertake       a   presentence

 investigation      of   Summerton,        and     prepare     a       presentence

 investigation report for the Court;

       2.    The Government and Summerton shall each provide their

 narrative descriptions of the offense to the Probation Officer by

 September 10, 2021;

       3.    The presentence investigation report shall be disclosed

 to Summerton, his counsel, and the Government on or before November

 9, 2021; however, the Probation Officer shall not disclose any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before November 23, 2021;

                                       3
Case 2:20-cr-00034-TSK-MJA Document 93 Filed 09/01/21 Page 4 of 5 PageID #: 265



 USA v. SUMMERTON                                                 2:20CR34-3
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 88],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.     The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before

 December 7, 2021; and

       6.     Counsel may file any written sentencing memorandum or

 statements     and     motions   for   departure   from   the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 December 20, 2021.

       The Court further ORDERS that prior to sentencing, counsel

 for Defendant review with him the revised Standard Probation and

 Supervised Release Conditions adopted by this Court on November

 29, 2016, pursuant to the standing order entered by Chief Judge

 Groh, In Re: Revised Standard Probation and Supervised Release

 Conditions, 3:16-MC-56.

       The Court will conduct the Sentencing Hearing for Summerton

 on January 7, 2022, at 1:30 p.m., at the Elkins, West Virginia

 point of holding court.          If counsel anticipates having multiple

 witnesses    or   an   otherwise   lengthy   sentencing   hearing,   please

 notify the Judge’s chamber staff so that an adequate amount of

 time can be scheduled.

       It is so ORDERED.




                                        4
Case 2:20-cr-00034-TSK-MJA Document 93 Filed 09/01/21 Page 5 of 5 PageID #: 266



 USA v. SUMMERTON                                                 2:20CR34-3
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 88],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

       DATED: September 1, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       5
